Appeals by the defendant from two judgments of the Supreme Court, Kings County (Pincus, J.), both rendered April 19, 1990, as amended April 24, 1990, convicting him of criminal possession of a weapon in the third degree and criminal possession of a controlled substance in the seventh degree under Indictment No. 499/88, upon a jury verdict, and murder in the second degree (two counts) under Indictment No. 4463/89, upon his plea of guilty, and imposing sentences.
Ordered that the judgments as amended are affirmed.
We reject the defendant’s contention with respect to his conviction under Indictment No. 499/88, that he was entitled to a hearing with respect to the claim that his statutory and constitutional rights to a speedy trial were infringed. The record is clear that the prosecution announced its readiness for trial, as required, within six months after the commencement of the case (see, People v Giordano, 56 NY2d 524, 525), and remained ready thereafter (see, People v Anderson, 66 NY2d 529, 535-536). Accordingly, there was no violation of his right to a speedy trial pursuant to CPL 30.30. In addition, upon balancing all the factors to be considered in connection with the defendant’s constitutional claim (see, People v Taranovich, 37 NY2d 442, 445), we find that the defendant’s right to a speedy trial was not violated (see, People v Coleman, 178 AD2d 842, 843).
We have considered the defendant’s remaining contentions and find them to be without merit. Sullivan, J. P., Rosenblatt, Miller and Ritter, JJ., concur.